DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The added detail (such as pattern or shape) of the folds in fig. 5 in the curtain is not found in the original disclosure.
The second portion 320 is longer in fig. 5 then it was originally disclosed.
 A specific detail has been added in fig. 6 that was not originally disclosed, where the material of the living hinge part 330 begins and ends.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-11, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ingold (US 4497436 A) in view of Chapman (US 8505168 B1) and Chaoui (US 20170333935 A1).
Regarding claims 1 and 19 [for method claim 19, the steps are inevitably taught via the structure and function of Ingold discussed in more detail hereinafter], Ingold teaches an architectural-structure covering (shown in Fig. 1) comprising: a headrail 54 including a front surface 104; a covering 82 movable between (Col. 2, lines 57-65) a retracted position and an extended position; a valance 42 operably associated (shown in Fig. 3) with said headrail 54; and one or more mounts (at 100/102; see fig. 3) for [intended use] movably coupling (Col. 3, line 67 – Col. 4, line 5) said valance 42 to said headrail 54 so that when said covering 82 is in said retracted position contact between (shown in Fig. 3) said covering 82 and said valance 42 causes said valance 42 to pivot away (the covering is inevitably able to perform this function as shown in Fig. 3) from said headrail 54. However Ingold is silent concerning the one or more mounts distinct from said headrail and said valence; and wherein each of said one or more mounts includes: a first portion coupled to said front surface of said headrail; a second portion for operatively coupling to said valance; and an intermediate portion positioned between said first and second portions, said intermediate portion having increased flexibility relative to the first and second portions for enabling said first and second portions to move relative to each other.
Chapman teaches a one or more mounts (combination of 28, 29, and 30) distinct from the surfaces to which it/they connect (the surfaces which once modified with Ingold would be said headrail 24 and said valence 25); and wherein each of said one or more mounts includes: a 
Chaoui which teaches said intermediate portion (labeled in Fig. 16 below) having increased flexibility (the first and second portions are made of rigid plastic and the intermediate portion is made of flexible rubber) relative to the first and second portions (labeled in Fig. 16 above) for enabling said first and second portions (labeled in Fig. 16 above) to move relative to each other (shown in Fig. 16).

    PNG
    media_image1.png
    367
    630
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ingold to incorporate the teachings of Chapman to provide said one or more mounts with first, second, and intermediate portions to securely mount the valance to the headrail and Chaoui’s increased flexible intermediate portion to provide the valance and/or mounting means with increased ability to pivot at a lower force threshold in order to enhance preventing debris from going inside of the headrail (as one non-limiting example).

Chaoui teaches said first portion (labeled in Fig. 16 above) and said second portion (labeled in Fig. 16 above) are manufactured from a first material having a first rigidity (rigid plastic), and said intermediate portion (labeled in Fig. 16 above) is manufactured from a second material having a second rigidity (flexible rubber), said first rigidity (rigid plastic) being greater than said second rigidity (flexible rubber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ingold with a first material (plastic) and a second material (rubber) components, as taught by Chaoui, to increase flexibility while maintaining stability/durability at the connecting ends.
Regarding claim 3, Chaoui teaches said first material is a plastic (shown in Fig. 16) and said second material is a rubber (shown in Fig. 16).
Regarding claim 4, Ingold in view of Chaoui teaches said first portion (labeled in Fig. 16 above), said second portion (labeled in Fig. 16 above), and said intermediate portion (labeled in Fig. 16 above) are integrally made (integrally connected to each other as shown in Fig. 16 - once connected, they are integrally made).
Regarding claim 5, Ingold in view of Chaoui teaches said intermediate portion (labeled in Fig. 16 above) includes a living hinge (the rubber belt acts as a hinge - note that no further 
Regarding claims 6 and 22, Ingold teaches said one or more mounts is a single mount extending an entire length (shown in Fig. 3) of said headrail 54.
Regarding claims 8 and 24, Ingold teaches all of the elements of the current invention as stated above except said front surface of said headrail includes a groove formed therein, said first portion of said one or more mounts is received within said groove formed on said headrail.
Chapman teaches said first portion 29 is adapted and configured to be received within a groove (labeled in fig 6 below) formed on said headrail 24.

    PNG
    media_image2.png
    444
    446
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ingold with a groove, as taught by Chapman, to make a flush connection between the first portion and the headrail.

Regarding claims 10 and 26, Ingold in view of Chapman teaches said second portion 25 includes a second planar surface (shown in Fig. 16 above) for coupling to a rear surface of said valance 42.
Regarding claim 20, Ingold teaches moving at least the portion of said valance 42 away from said headrail 54 includes pivotably moving (shown in Fig. 3) said valance 42 from said headrail 54 as a result of said covering portion contacting (Fig. 3 shown the valance 42 connects with the covering 82 by 122) said valance 42.  Inevitably this step is performed.
Regarding claims 11 and 21, said valance includes a stiffening member 120 to stiffen said valance, said stiffening member extending a full height of said valance (the valance has a full height of 52, it has a full height of 100, it has a full height of 112 - 120 extends a full height of 120/itself - since 120 is part of the valance and has its own height, 120 extends a full height of the stiffening member 120 of the valance).  However, if this is found unreasonable, the examiner takes Official Notice that it was/is well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide/incorporate a structure such as a valance with a stiffening member extending its full height in order to provide the predictable result of durability and/or rigidity.
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ingold in view of Chapman and Chaoui as applied to claim 1 above and hereinafter the modified device of Ingold, in further view of Dagon (US 4844519 A).

Dagon teaches a plurality of mounts (Fig. 1 shows 3 mounts/hinges on the right side of the door) spaced along a longitudinal length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ingold with a plurality of mounts, as taught by Dagon, to install on long architectural-structure covering as it requires for connection means of a long valance.
Response to Arguments
Applicant's arguments filed on 05/17/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Ingold and Chaoui, either alone or in combination, do not teach each of said one or more mounts being distinct from said valence and said headrail and is coupled to a front surface of said headrail, Chapman teaches these limitations. Therefore a person of ordinary skill is also a person of ordinary creativity will be able to fit teachings of Chapman’s distinct one or more mounts to attach a valance to a front surface of a headrail of Ingold.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL P CAHN/Primary Examiner, Art Unit 3634